Citation Nr: 0515123	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a traumatic head injury.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

3.  Entitlement to special monthly compensation benefits due 
to the need for the regular aid and attendance of another 
person.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962, from March 1963 to July 1966, and from August 
1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and January 2003 rating 
decisions of the Department of Veteran's Affairs (VA) which 
granted entitlement to service connection for residuals of a 
traumatic head injury and service connection for diabetes 
mellitus.  The decision denied entitlement to special monthly 
compensation benefits due to the need for the regular aid and 
attendance of another person.

On January 30, 2001, the Board issued a decision which denied 
entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a traumatic head injury and 
which granted an earlier effective date of February 22, 1995 
for the award of TDIU.

The veteran appealed this case to the United States Court of 
Appeals for Veterans Claims (the Court).  The appellee's 
brief of June 2001 requested that the case be remanded for 
the Board to consider the applicability of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  On July 30, 
2001, a Joint Motion for Remand was filed.  On October 1, 
2001, the Court issued an Order which vacated the January 
2001 Board decision and remanded the case to the Board for 
readjudication consistent with its Order.

The Board issued a decision in June 2002, which denied an 
evaluation in excess of 10 percent for residuals of a 
traumatic head injury and granted an effective date of 
February 22, 1995 for TDIU.  The veteran appealed this case 
to the Court.  The Court issued an Order in March 2003, which 
partially remanded the case indicating that the Board failed 
to provide adequate reasons and bases for its decision 
concerning the increased evaluation for the residuals of a 
traumatic head injury.

By a Board decision dated April 2004, the issue of 
entitlement to an increased evaluation for residuals of a 
traumatic head injury was remanded to the RO so that the 
veteran could be scheduled for a VA examination and for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA). 


FINDINGS OF FACT

1.  The veteran's residuals of a traumatic head injury are 
manifested by no more than definite occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  Throughout the period under consideration, the veteran 
has not been required to be on a restricted diet or have his 
activities regulated.

4.  The veteran has functional impairment such that he would 
be unable to accomplish ordinary daily living activities 
without assistance. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but 
no higher, for residuals of a traumatic head injury have been 
met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045, 9304 (2004).

2.  The criteria for entitlement to an initial rating greater 
than 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913 (2004).

3.  The criteria for a grant of special monthly compensation, 
based on the need for the regular aid and attendance of 
another person, have been met.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in July 
1996 concerning his claim for an increased evaluation for 
residuals of a traumatic head injury, it is determined that 
he is not prejudiced by such failure.  

In April 2004, the appellant was provided a notice concerning 
his claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  The appellant was informed that he 
had 60 days to submit information.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional VA treatment records 
were added to the file.  The veteran was afforded VA 
examination in April and August 2004.  In December 2004 a 
supplemental statement of the case was issued.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

By a letter dated September 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim for entitlement to special 
monthly compensation benefits due to the need for the regular 
aid and attendance of another person and entitlement to an 
increased evaluation for diabetes mellitus.  A rating 
decision was issued in January 2003.  Additional VA medical 
records were added to the claims file to include April and 
August 2004 VA examinations.  A supplemental statement of the 
case was issued in December 2004.  38 U.S.C.A. § 5103 and 38 
CFR § 3.159(b)(1) (2004); Quartucci, 16 Vet. App. at 183 
(2002).  

In March 2005, the veteran sent additional information to the 
Board without waiver of RO review; however, this evidence 
consists of copies of documents already in the claims file.  
Therefore, there is no need to remand the case since these 
documents have already been considered and are of record in 
the veteran's claims file.

II.  Increased initial ratings

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The service connected residuals of a traumatic head injury 
and diabetes mellitus are original claims placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Residuals of a traumatic head injury

Background

By a July 1996 RO decision, service connection for residuals 
of head trauma was granted as of May 1, 1996, and a 10 
percent rating was assigned under Diagnostic Codes 8045, 
9304.  This grant was based upon the VA treatment records and 
the service medical records (which had demonstrated that the 
veteran had been struck on the head with a bottle or dish in 
November 1964.  While he had complained of mild dizziness 
secondary to sudden changes in position at his December 1968 
separation examination, the examination itself had found no 
complications or sequelae).

VA hospital records dated September to October 1993 show that 
the veteran was admitted complaining about his nerves because 
he was feeling depressed for the last few weeks, feeling 
confused, unable to concentrate, had difficulty sleeping, and 
everything had gotten out of hand when he realized he was 
choking his wife in his nightmare.  The veteran was 
considered unemployable but competent.

A January 1996 MRI study of the brain showed that the veteran 
had hemosiderin deposition from possible previous trauma.  A 
VA medical record, dated on April 4, 1996, showed his 
complaints of severe depression, dizzy spells, and headaches, 
among other things.  He reported that he had fallen down many 
times due to his dizziness.  The impressions were chronic 
severe headaches and dizziness, and PTSD.

VA medical records dated in July 1996 showed that the veteran 
had complained of chronic dizziness, vertigo, and headaches.  
The impressions included that it was likely the veteran had 
somatoform dizziness but that his head injury may also play a 
role.  Other records reflect that the veteran's dizziness was 
not of otologic origin.

In a September 1996 statement, a VA neurologist, D.C.H., 
M.D., indicated that he had treated the veteran for the 
previous year.  It was noted that the veteran suffered from 
severe headaches and vertigo.  It was opined that his vertigo 
completely disabled him.  It was also noted that the cause of 
the vertigo was unclear.

In a December 1996 statement, a VA neurologist, D.C.H., M.D., 
again indicated that the veteran suffered from disabling 
vertigo and severe chronic headaches.  It was noted that the 
veteran had undergone extensive evaluation and the cause of 
his vertigo appeared to be post-traumatic.  It was noted that 
he had been on multiple medications and had also undergone 
particle-repositioning therapy for his vertigo, to no avail.  
It was noted that the veteran was totally disabled from his 
vertigo and headaches.

An April 2000 VA examination report indicated that the 
examiner had reviewed the veteran's medical records.  The 
examiner pointed out that the veteran had initially sustained 
a head injury during service when he was reportedly hit in 
the head with a champagne bottle.  He had sustained a small 
scalp laceration, which was sutured. Thereafter, the service 
medical records did not reveal any complaints which were 
referable to head trauma.  Following his service discharge, 
the veteran said, he received VA treatment for headaches.  It 
was acknowledged that medical records on file referred to his 
having post-traumatic headaches.  As for current complaints, 
the veteran related that he had constant headaches, which 
occurred about the crown of his head; the pain would extend 
around the circumference of the head to the frontal region.  
He endorsed all the adjectives to describe his pain so that 
it was pounding, throbbing, aching, tight, sharp and 
constant.  He said he did not take medication for his pain 
because such did not work.  On objective examination, the 
veteran was not found to be demented, but he displayed a 
persistent tremor.  Otherwise, there were no other 
neurological abnormalities.  The impression was that the 
veteran sustained a minor closed head trauma with a skin 
laceration in service.  It was pointed out that there were no 
symptoms relating to the head trauma until recent years.  (In 
other words, thirty years had gone by without the veteran 
complaining of headaches.) Now, the veteran complains of 
headaches, which are consistent with a post-traumatic or post 
concussive trauma.  It was opined that there was no way to 
confirm or deny the veteran's complaints.  It was also noted 
that a review of appropriate medical literature regarding a 
minor trauma (like the one the veteran sustained) would 
strongly support the notion that there should be no 
residuals.  Any existing residuals were deemed most likely 
psychological rather than due to any physical or organic 
brain injury.  It was concluded that the veteran's headaches 
were more related to his psychosomatic illness as opposed to 
his minor head trauma.

In a VA hospital report dated in March 2002, the veteran did 
not complain of headaches or dizziness.  

VA treatment records dated 1995 to 2002 show that in November 
2000 the veteran was admitted.  Cranial nerves II through XII 
were grossly intact.  Tandem gait was slow and he had 
difficulty with falling if he turned suddenly or walked very 
fast.  The veteran was oriented times 4 and his memory was 
fair.  Insight and judgment were not impaired at the time of 
admission.  The discharge diagnosis included: posttraumatic 
stress disorder (PTSD), prolonged; dementia; and depression 
not otherwise specified.  The veteran was treated for PTSD 
symptoms in treatment records dated 1995 to 2002.

At his April 2004 VA examination, the veteran reported being 
depressed most of the time and he did not sleep well and had 
decreased energy and a decreased interest.  He felt hopeless 
and had some problems with concentration.  He indicated that 
his appetite was fine.  The examiner noted that the veteran 
brought a paper with him with his symptoms of PTSD typed up 
and handed to the examiner before he began the interview.  
According to the paper, he reported that he had a decreased 
interest and a loss of closeness.  He felt jumpy and he was 
hyperalert.  He indicated that he did not sleep well due to 
nightmares and had survivor's guilt.  He indicated that he 
had decreased concentration and he avoided activities related 
to Vietnam.  He reported losing control and he had been 
totally isolated from the community and continually 
depressed.  When the examiner asked the veteran about these 
symptoms he was able to tell most of the symptoms without 
looking at the list and when asked who typed them up the 
veteran indicated that he told his symptoms to his son and 
his son put them into the computer for him.  According to the 
veteran's wife, he had been having a problem with memory 
before he got burned in 1999 and after this burning incident 
his memory had gotten worse.

The examination showed that the veteran was accompanied by 
his wife and he was in a wheelchair.  He was calm and 
cooperative but got irritable a few times and was not able to 
remember things and when the examiner asked the wife, the 
veteran would try to stop her stating that she did not know 
anything.  The veteran was dressed appropriately and his 
personal hygiene was fair.  He was wearing a baseball cap and 
did not make any eye contact.  He did not exhibit any 
abnormal movements.  His speech was with normal rate and 
tone.  Thought processes were logical.  There was no 
loosening of associations and no flights of ideas.  Thought 
content: he denied any thoughts of hurting himself or hurting 
anyone else and denied any hallucinations.  The veteran did 
not appear to be delusional.  He was alert but was not 
oriented to day, month, or year, and could not tell where he 
lived.  The veteran could not name any of the presidents and 
he was not able to do serial 7's, serial 3's, or spelling 
world forward or backward.  The veteran was not cooperative 
to do immediate and recent memory testing.  He had limited 
insight and judgment.  

The examiner indicated that the veteran was unable to recall 
his birthplace or recall his service periods; however, he 
remembered to give the examiner the paper that he brought 
with his PTSD symptoms and was able to endorse those 
symptoms.  In the examiner's opinion, the veteran had 
dementia related to the head trauma which might have gotten 
worse lately but it also appeared that he might be over 
reporting his memory loss.  

At his August 2004 VA examination, the veteran reported that 
after his head injury in service he has had persistent 
dizziness and had difficulty getting up rapidly and lost his 
balance.  The veteran reported two head injuries, one in 1980 
and the other in 1998.  The veteran indicated he has had 
chronic headaches since the 1960s.  The examiner noted that 
he did not have the C-file records from the veteran's 
original head injury.  It was noted that there was a few 
notes from various examinations for example in August 1983, 
which mentioned, "occasionally has dizziness".  Also, 
"headaches out in the sun or if he thinks too hard".  In 
September 1993 there were noted complaints of headache, 
dizziness which had been problems for a long time.  In 
November 1994 headache and vertigo were noted as symptoms on 
an intake questionnaire.  An MRI scan of the brain was 
performed in January 1996.  The radiologist mentioned a 
questionable hypointensity in the pial area and the medulla 
right greater than the left, questionably due to hemosiderin 
deposition; however, subsequent scan performed in 2004, 
available for the examination, revealed small vessel disease.  
There was no evidence of medullary change noted above.  The 
examiner noted that this was likely artifactual in the 
previous films.  Other notes mentioned in April 1965 were 
flashes of sharp pain in the right parietal region.  In June 
1996, in the Eye Clinic, he mentioned a bump on the back of 
his head the previous night.  He mentioned chronic dizziness 
in July 1996.  It was noted that this was a Neurology Clinic 
visit in which he was seen by the Chief of Neurology at the 
VAMC.  He noted vertigo somatoform disorder likely; however, 
old head injury might play a role.  Other letters were 
written on the veteran's behalf mentioning chronic vertigo 
and headaches.  

Apparently the veteran had ENG testing which was negative in 
the 1990s in evaluation through the ENT clinic, which was not 
revealing of any obvious pathology.

The examination showed that the veteran's speech was 
hypophonic, perseverative, rambling, and logorheic.  He had 
difficulty staying on point for questioning and repeated 
answers frequently.  He was oriented to year, season, day, 
month, state, county, town, hospital, and floor.  He was able 
to repeat three items he was asked to remember; however, he 
could not recall them at all.  He refused to attempt to the 
attention and calculation testing.  With regard to language, 
he was able to name, but had difficulty repeating the phrase 
"no ifs ands or buts" and stated "no buts."  He did follow 
three step commands and was able to read and able to write a 
sentence.  He wrote, "I am not mentally sound" however he 
substituted an L for an N in the word sound.  He was able to 
copy intersecting pentagons

The veteran seemed inattentive during the mental status 
examination and effort was questionable at times.  He made 
poor eye contact during the examination, during attempts to 
examine the eyes and watch for nystagmus.  He closed his lids 
forcibly and Bell's phenomenon was visible.  When testing 
visual acuity, he would read only the 20/400 line with either 
eye; however, with both eyes together wearing his corrective 
lenses, he read the 20/25 line without difficulty.  Pupils 
were equal, round and reactive to light when seeing briefly.  
He was uncooperative with funduscopic examination and 
squinched and closed his eyes.  Visual fields were grossly 
full to confrontation.  Extraocular movements appeared full 
when seeing briefly; however, he closed his eyes shut and 
moved his head and stated he was uncomfortable when attempts 
were made to assess eye movements.  Facial sensation and 
expression were roughly symmetrical.  Audition appeared 
intact to voice.  He himself spoke in a loud voice.  He was 
unable, he stated, to feel the tuning fork anywhere on his 
head or body other than over this medsternum.  He did hear 
the tuning fork when it was actively vibrating in place 
adjacent to this ear on both sides at 128 Hz.  

Palate rose in the midline, tongue protruded in the midline.  
Sternocleidomastoid and trapezius appeared to have limited 
range of motion (questionable effort noted).  On motor 
examination he had a great deal of edema in his feet and it 
was difficult to assess muscle bulk there.  In the upper 
extremities, muscle bulk appeared fairly normal.  Tone was 
increased in upper and lower extremities.  Very minimal 
cogwheeling at the elbows and wrists.  Occasionally during 
the examination he exhibited a pill rolling tremor, sometimes 
more prominent in the left hand and sometimes seen in both 
hands, so this was inconsistent during the examination.  He 
moved slowly and had a decreased blink rate and had hypomimic 
facies and fine finger movements.  He preferred to attend the 
examination on a jazzy scooter though he did arise and walk a 
few steps to the examination table when asked to do so.  
Strength appeared adequate for antigravity movement and was 
5-/5 proximally in the lower and upper extremities.  Grip was 
5-/5 as were wrist dorsiflexion.  In the lower extremities, 
he gave poor effort dorsiflexing and plantar flexing.  

On sensory examination, he would not stand with eyes closed 
for the Romberg maneuver.  He stated that he could not detect 
joint position in either foot, (questionable effort noted) 
and he did appear to have diminished pinprick and light touch 
distally in the extremities, though this was effected to a 
certain extent by skin grafts on the medial calves and distal 
lower extremities (an old burn injury).  Gait was broad based 
and he only took a few steps.  Tandem gait was unable to be 
tested.  MRI scan of the brain in July 2004 was reviewed and 
was as stated above.  

The impression included: The examiner noted that the veteran 
appeared to have some degree of post-traumatic vertigo, 
though the examiner wondered whether the symptoms had been 
embellished.  He had one normal ENG in the past, and might 
have had a vestibular repositioning procedure.  The examiner 
noted that he was unable to see the eyes adequately as to 
comment on persistent nystgmus and his mobility was limited, 
and certainly with the type of head trauma that he had had, 
he could very well have persistent vertigo, though did not 
give a history of associated nausea, vomiting, etc. and he 
did not move much on a daily basis by his report.  He had 
apparently had several head injuries.  

Regarding residuals of traumatic head injury, the veteran had 
had small scalp lacerations and had stated problems of 
headaches and vertigo since these injuries.  These were 
subjective symptoms and the examiner noted that he could not 
see the veteran's eyes well enough to look for evidence of 
nystagumus.

With regard to neurological disability and whether his tremor 
resulted from his head injury, he certainly appeared 
Parkinsonian.  The examiner noted that whether it was true 
Parkinson's disease or Parkinsonism, was not clear, though he 
might have had some response to medications and had been off 
neuroleptics for sometime.  It was noted that the veteran 
might have had some drug induced Parkinsonism as well.  
However, he had a pill rolling tremor and other symptoms, 
which have persisted.  Whether these symptoms were the result 
of his head injury was unclear.  Certainly Parkinson's type 
symptoms have been associated with repeated head trauma and 
by his history, he has had several episodes of head trauma 
over the years, although at least one of them may have been 
precipitated by his Parkinsonism or Parkinson's disease.  The 
examiner believed that the tremor itself was probably not the 
result of his original head injury of being struck over the 
head by a bottle alone.  

Further evaluation might include ENG testing and/or brain 
stem auditory evoked potentials, as he was not fully 
cooperative with the eye examination.  The examiner noted 
that some features of his examination appeared unlikely for 
example, not being able to read the eye chart with either eye 
unassisted at a level better than 20/400, yet reading the 
20/25 level with both eyes.

VA treatment records dated April to August 2004 show long-
standing history of Parkinson-like tremor and headaches.  The 
veteran was treated for his Parkinson-like tremor and had 
improved since last medication adjustment of Sinement with no 
change in headache status.

Criteria

During the course of this appeal, the criteria for rating 
psychiatric disabilities were changed.  Where the law changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The rating criteria for the Board were 
revised, effective October 7, 1996.  The Federal Register 
clarifies that this was not a liberalization but a revision 
to ensure the use of current medical terminology and 
unambiguous criteria, as well as to reflect medical advances.  
61 Fed. Reg. 46720 (Sep. 5, 1996).

The veteran's service-connected residuals of a traumatic head 
injury are currently rated as 10 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9304.  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated ten 
percent and no more under Diagnostic Code 9304.  This ten 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of ten 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

Pursuant to former Diagnostic Code 9304, a 10 percent rating 
was warranted when the veteran's dementia due to brain trauma 
was productive of mild impairment of social and industrial 
adaptability.  A 30 percent rating required that the 
disability be productive of definite impairment of social and 
industrial adaptability, and a 50 percent rating was 
warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating required severe 
impairment of social and industrial adaptability, and a 100 
percent evaluation was warranted for impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth and persistence as to produce total social and 
industrial adaptability.

In a precedent opinion, the General Counsel of the VA 
concluded that the term "definite" (for a 30 percent rating 
under 38 C.F.R. § 4.132) is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
the degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (November 9, 1993).  

Further, 38 C.F.R. § 4.16(c) (1996), which was repealed when 
the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, regardless of 
whether the veteran had other compensable service-connected 
disabilities, the mental disorder must be assigned a 100 
percent evaluation under the appropriate diagnostic code.  
See Johnson v. Brown, 7 Vet. App. at 97; see also Norris v. 
West, 12 Vet. App. 413, 418-19 (1999).

Under the revised criteria for evaluating mental disorder, a 
single set of criteria apply to both cognitive disorders, 
such as major depression with dementia due to brain trauma, 
and to anxiety disorders, such as anxiety reaction with 
depression. The revised criteria, effective November 7, 1996, 
provide that a 10 percent evaluation requires occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Analysis

In light of the above, it is found that under both the former 
and revised criteria, a 30 percent rating was warranted, the 
above evidence shows that the veteran had definite impairment 
of social and industrial adaptability warranting a 30 percent 
rating.  It is also found that, under the revised criteria, 
that the veteran's service-connected residuals of a traumatic 
head injury likewise warrants a 30 percent evaluation.  

The veteran has been diagnosed with dementia as a result of 
his head injury in service.  Although the examiners have not 
prefixed the dementia as multi-infarct, the dementia has been 
diagnosed as due to the head injury and therefore, the 
benefit of the doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

VA hospital records dated September to October 1993 show that 
the veteran was admitted complaining about his nerves because 
he was feeling depressed for the last few weeks, feeling 
confused, unable to concentrate, had difficulty sleeping, and 
everything had gotten out of hand when he realized he was 
choking his wife in his nightmare.  The veteran was 
considered unemployable but competent.

A January 1996 MRI study of the brain showed that the veteran 
had hemosiderin deposition from possible previous trauma.  A 
VA medical record, dated on April 4, 1996, showed his 
complaints of severe depression, dizzy spells, and headaches, 
among other things.  He reported that he had fallen down many 
times due to his dizziness.  The impressions were chronic 
severe headaches and dizziness, and PTSD.

It is found that prior to November 7, 1996, the veteran's 
residuals of a traumatic head injury were productive of 
definite impairment of social and industrial adaptability.  
However, an evaluation in excess of 30 percent is not 
warranted, as there was no symptomotolgy of considerable 
impairment of social and industrial adaptability attributed 
to his head injury residuals.  

At his April 2004 VA examination, the examiner indicated that 
the veteran was unable to recall his birthplace or recall his 
service periods; however, he remembered to give the examiner 
the paper that he brought with his PTSD symptoms and was able 
to endorse those symptoms.  In the examiner's opinion, the 
veteran had dementia related to the head trauma which might 
have gotten worse lately but it also appeared that he might 
be over reporting his memory loss.  

The August 2004 VA examination showed that the veteran's 
speech was hypophonic, perseverative, rambling, and 
logorheic.  He had difficulty staying on point for 
questioning and repeated answers frequently.  He was oriented 
to year, season, day, month, state, county, town, hospital, 
and floor.  He was able to repeat three items he was asked to 
remember; however, he could not recall them at all.  He 
refused to attempt to the attention and calculation testing.  
With regard to language, he was able to name, but had 
difficulty repeating the phrase "no ifs ands or buts" and 
stated "no buts."  He did follow three step commands and 
was able to read and able to write a sentence.  He wrote, "I 
am not mentally sound" however he substituted an L for an N 
in the word sound.  He was able to copy intersecting 
pentagons

The veteran seemed inattentive during the mental status 
examination and effort was questionable at times.  

On sensory examination, he would not stand with eyes closed 
for the Romberg maneuver.  He stated that he could not detect 
joint position in either foot, (questionable effort noted) 
and he did appear to have diminished pinprick and light touch 
distally in the extremities, though this was effected to a 
certain extent by skin grafts on the medial calves and distal 
lower extremities (an old burn injury).  Gait was broad based 
and he only took a few steps.  Tandem gait was unable to be 
tested.  

The impression included: The examiner noted that the veteran 
appeared to have some degree of post-traumatic vertigo, 
though the examiner wondered whether the symptoms had been 
embellished.  He had one normal ENG in the past, and might 
have had a vestibular repositioning procedure.  The examiner 
noted that he was unable to see the eyes adequately as to 
comment on persistent nystgmus and his mobility was limited, 
and certainly with the type of head trauma that he had had, 
he could very well have persistent vertigo, though did not 
give a history of associated nausea, vomiting, etc. and he 
did not move much on a daily basis by his report.  He had 
apparently had several head injuries.  

Regarding residuals of traumatic head injury, the veteran had 
had small scalp lacerations and had stated problems of 
headaches and vertigo since these injuries.  These were 
subjective symptoms and the examiner noted that he could not 
see the veteran's eyes well enough to look for evidence of 
nystagumus.

With regard to neurological disability and whether his tremor 
resulted from his head injury, he certainly appeared 
Parkinsonian.  The examiner noted that whether it was true 
Parkinson's disease or Parkinsonism, was not clear, though he 
might have had some response to medications and had been off 
neuroleptics for sometime.  It was noted that the veteran 
might have had some drug induced Parkinsonism as well.  
However, he had a pill rolling tremor and other symptoms, 
which have persisted.  Whether these symptoms were the result 
of his head injury was unclear.  Certainly Parkinson's type 
symptoms have been associated with repeated head trauma and 
by his history, he has had several episodes of head trauma 
over the years, although at least one of them may have been 
precipitated by his Parkinsonism or Parkinson's disease.  The 
examiner believed that the tremor itself was probably not the 
result of his original head injury of being struck over the 
head by a bottle alone.  

Further evaluation might include ENG testing and/or brain 
stem auditory evoked potentials, as he was not fully 
cooperative with the eye examination.  The examiner noted 
that some features of his examination appeared unlikely for 
example, not being able to read the eye chart with either eye 
unassisted at a level better than 20/400, yet reading the 
20/25 level with both eyes.

Upon a review of the evidence, it is found that the veteran's 
head trauma residuals are characterized by some depression 
and reported short-term memory problems and problems with his 
sleep, although the evidence does not show that he suffers 
from anxiety, suspiciousness, or panic attacks.  As such, it 
is found that, giving the veteran the benefit of the doubt, 
the preponderance of the evidence supports the award of a 30 
percent initial rating for his head trauma residuals for the 
entire period under consideration.  However, it is not found 
that an initial rating in excess of 30 percent is warranted 
given that his symptomatology does not include symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week, 
difficulty in understanding complex commands; impairment of 
memory retaining only highly learned material and forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.

At his August 2004 VA examination with regard to neurological 
disability and whether his tremor resulted from his head 
injury, the examiner noted that the veteran certainly 
appeared Parkinsonian.  The examiner noted that whether it 
was true Parkinson's disease or Parkinsonism, was not clear, 
though he might have had some response to medications and had 
been off neuroleptics for sometime.  It was noted that the 
veteran might have had some drug induced Parkinsonism as 
well.  However, he had a pill rolling tremor and other 
symptoms, which have persisted.  Whether these symptoms were 
the result of his head injury was unclear.  Certainly 
Parkinson's type symptoms have been associated with repeated 
head trauma and by his history, he has had several episodes 
of head trauma over the years, although at least one of them 
may have been precipitated by his Parkinsonism or Parkinson's 
disease.  The examiner believed that the tremor itself was 
probably not the result of his original head injury of being 
struck over the head by a bottle alone.  

There is no evidence that the veteran suffers from purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures or facial nerve paralysis, as a result of his head 
trauma, the special instructions for rating neurological 
disorders due to brain injury under Diagnostic Code 8045 are 
not applicable.

For the foregoing reasons, it is found that the initial 
rating assigned for the veteran's residuals of a traumatic 
head injury is not appropriate, and a 30 percent initial 
rating, but no more, is granted under Diagnostic Code 9304.  
As the preponderance of the evidence is in favor of the 
veteran's claim, the claim is granted.  The doctrine of 
reasonable doubt is for application in this case.

B.  Diabetes mellitus

Background

In March 2002, the veteran was admitted to the VA hospital as 
a result of increased frequency of nightmares, intrusive 
thoughts, and flashbacks.  It was noted that the veteran had 
type 2 diabetes mellitus for which he was on metformin 850 mg 
three times a day, and NPH insulin 5 units in the morning and 
24 units at night.  The diagnosis was diabetes mellitus, type 
2, insulin dependent.

VA treatment records dated 1995 to 2002 showed treatment for 
diabetes.  In January 1997, no dietary restrictions were 
noted.  

During the veteran's VA examination for Aid and Attendance or 
Housebound in April 2004, it was noted that a primary care 
attending note dated in March 2004 revealed an assessment of 
insulin-requiring diabetes controlled by hemoglobin A1C.  
During the April 2004 examination, the veteran indicated that 
he did not know at what age his diabetes was diagnosed, but 
it had been many years.  The veteran denied any ketoacidosis 
or hypoglycemic reactions and denied being hospitalized for 
it.  He denied being on a restricted diet and stated that he 
had had some weight loss in the past year.  He reported that 
he was about 217 pounds a year ago and now his weight was 197 
pounds.  His wife indicated that he was on NPH insulin 21 
units subcutaneous at bedtime and 17 units subcutaneous in 
the morning.  He was also on Metformin 850 mg three times a 
day.  The veteran's wife stated that his home blood sugars 
were at maximum 160 and that he sees his diabetic care 
provider every three months.  

An addendum to the April 2004 examination, it was indicated 
that the veteran's hemoglobin A1C was 5.5 which indicated 
that diabetes was well controlled.  

Criteria

In this case, the veteran was granted service connection for 
diabetes mellitus as due to herbicide exposure with an 
evaluation of 20 percent, effective May 8, 2001.  The veteran 
is currently assigned a 20 percent evaluation under 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
disability evaluation.  Note (1) further states that 
compensable complications of diabetes are to be separately 
rated unless they are part of the criteria used to support a 
100 percent evaluation.

Analysis

It is found that the preponderance of the evidence is against 
a grant of an evaluation greater than 20 percent for diabetes 
mellitus.

In order to warrant a 40 percent disability evaluation, the 
next higher evaluation, the evidence must show that the 
veteran requires insulin, a restricted diet, and regulation 
of activities.  During the veteran's VA examination for Aid 
and Attendance or Housebound in April 2004, it was noted that 
a primary care attending note dated in March 2004 revealed an 
assessment of insulin-requiring diabetes controlled by 
hemoglobin A1C.  During the April 2004 examination, the 
veteran indicated that he did not know at what age his 
diabetes was diagnosed, but it had been many years.  The 
veteran denied any ketoacidosis or hypoglycemic reactions and 
denied being hospitalized for it.  He denied being on a 
restricted diet and stated that he had had some weight loss 
in the past year.  He reported that he was about 217 pounds a 
year ago and now his weight was 197 pounds.  His wife 
indicated that he was on NPH insulin 21 units subcutaneous at 
bedtime and 17 units subcutaneous in the morning.  He was 
also on Metformin 850 mg three times a day.  The veteran's 
wife stated that his home blood sugars were at maximum 160 
and that he sees his diabetic care provider every three 
months.  An addendum to the April 2004 examination indicated 
that the veteran's hemoglobin A1C was 5.5, which indicated 
that diabetes was well controlled.  

The above indicates that the veteran does not meet the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 7913.  Although the veteran requires insulin, 
there is no indication that the veteran is on a restricted 
diet or that he must regulate his activities.  

C.  Special monthly compensation based on aid and attendance

Background

The veteran is currently in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114 and 38 C.F.R. § 
3.350(i) on account of his 100 percent disability rating for 
his PTSD.

The veteran is service connected for PTSD, evaluated as 100 
percent disabling; residuals of an old laceration of the 
right median nerve, evaluated as 30 percent disabling; type 2 
diabetes mellitus, evaluated as 20 percent disabling; 
residuals of head trauma, evaluated as 30 percent disabling; 
and bilateral pes cavus, evaluated as 10 percent disabling.

At his April 2004 VA Aid and Attendance examination, it was 
noted that the veteran's wife drove him to the examination.  
The veteran was in a motorized wheelchair that he had some 
difficulty navigating with.  It was noted that the veteran 
was not hospitalized and he was not permanently bedridden.  
The wife stated that his last eye examination was in October 
2003.  The veteran did not know how good or bad his vision 
was and wore bifocal glasses and was wearing them.  The 
veteran denied doing any reading; however, he stated that he 
did watch some television.  The wife stated that she handled 
their financial affairs, as the veteran did not have 
sufficient mental capacity to mange financial affairs.  The 
veteran was not capable of turning the stove on and off.  The 
veteran could open and close doors, but could not climb 
stairs and could not turn water on and off in the bathtub; 
however he could do this with some difficulty in the sink.  
It was reported that the veteran could not lock and unlock a 
door and could not dress and undress himself.  The veteran 
stated that he had dizziness and vertigo every day that could 
be very bad at any time.  He denied bladder or bowel 
incontinence and stated that he had loss of memory.  He 
stated he had problems with balance.  The veteran stated that 
he had loss of sensation all over his body.  The indicated 
that he did toilet himself, but needed help getting in and 
out of the bathtub due to his poor balance.  He stated that 
he could not bathe himself and could not feet himself.  The 
veteran indicated that he no longer cooked due to not knowing 
how to cook.  His wife stated that the veteran did travel 
beyond the premises of home approximately once a week to go 
to church.  She indicated that other than that he stayed at 
home.  On a typical day, she indicated he stayed at home.  He 
had a single point cane that he used to ambulate about the 
house and went to the front door or back porch in order to 
smoke throughout the day.  He smoked about two packs of 
cigarettes a day.  The veteran's wife indicated that he 
usually woke up at 2 or 3 o'clock in the morning, as he did 
not sleep well.  She stated that he sat on the back porch to 
smoke or watched some television.  She indicated that she 
cooked him three meals a day and he at his breakfast around 
7:00 am and watched television or smoked on the porch until 
about 3:30 pm when he ate his lunch.  After lunch he watched 
television and smoked or sat in the recliner.  She indicated 
he had supper between 7:00 and 8:00 pm and after supper 
watched television and smoked, and then around 9:30 pm he 
tried to go to bed to get some sleep.  She stated that he 
spent 30 minutes to an hour trying to get to sleep.

The wife and veteran do not know at what age the diabetes was 
diagnosed.  They stated that it had been many years.  The 
veteran denied any ketoacidosis or hypoglycemic reactions and 
denied being hospitalized for the same.  He denied being on a 
restricted diet and stated that he had had some weight loss 
in the past year.  He stated he was about 217 pounds a year 
ago and now weighted 197 pounds.  The veteran was not 
employed.  He reported poor balance, vertigo, loss of 
sensation throughout his body, decreased strength, and loss 
of coordination.  He stated he had pain all day throughout 
the body, but worse in the top and back of the head.  He 
reported that he was not able to administer his insulin 
himself and had limited use of his upper extremities.  He 
reported a problem with shortness of breath, chest pain, 
heart palpitations and feeling like he was going to faint and 
also a history of fainting.  The veteran's wife stated that 
he passed out in the past year after falling down and hitting 
a tree.  She stated that the last time he fell, he had to go 
to the emergency room and was hospitalized due to elevated 
blood sugar.  The veteran indicated that his sores and cuts 
were slow to heal.  He stated that he also had numbness 
throughout his body and weakness.  The veteran reported that 
he had anal pruritus, loss of strength, and erectile 
dysfunction.

The veteran denied flare-ups of his peripheral neuropathy.  
He stated that the problem had gradually gotten worse over 
time.  The veteran's wife stated that he had the problem with 
the change in sensation in his extremities before they got 
married about 20 years ago.  She reported that over the years 
this problem had gotten worse.  The veteran reported that he 
had weakness, fatigue, and functional loss in all four 
extremities.  The veteran denied being treated presently for 
this problem.  The examiner noted that review of the records 
indicated that the veteran was taking Gabapentin 300 mg three 
times a day.  It was noted that Gabapentin was used for 
peripheral neuropathy.  The veteran denied any side affects 
to the Gabapentin and did not know if it helped him with his 
peripheral neuropathy.  He reported numbness, tingling, 
prickling, burning, and cutting sensations in all four 
extremities and were worse in his feet and knees than 
anywhere else.  He stated that the pain limited his 
activities.  

The examination indicated that the veteran slept 
approximately 80 percent during the course of the 
examination.  He was hard to arouse and at times had a lot of 
difficulty following direction and facilitating ease of 
examination.  The veteran was well groomed and ambulated 
himself with some difficulty in the motorized wheelchair.  He 
was only oriented to place-Augusta, Georgia.  He was not 
oriented to location, person, or date.  He knew what time it 
was by looking at his watch.  He weighed 197 pounds as stated 
by the veteran.  He stated that his height was 65 inches.  It 
was noted that the veteran was of medium to large build, had 
abdominal obesity and presented in a motorized wheelchair.  
The veteran stated that he had a great appetite some of the 
time and some of the time he did not have any appetite at 
all.  It was noted that the veteran appeared well nourished.  
The skin was pink in color and no cyanosis was evident.  The 
veteran was not ambulatory and refused to get up and walk 
stating that it was impossible.  Blood pressure was 144/70 
with a large cuff manually on the left.  The veteran stated 
that he took his blood pressure medication this morning.  
Strength was 3/5 in both upper extremities and both lower 
extremities and grip strength bilaterally was 3/5.  Strength 
3/5 was muscle movement produced against gravity, but could 
not overcome any resistance.  The veteran was unable to 
perform finger to nose test with eyes opened or closed.  He 
was unable to pick up objects with both hands.  Strength in 
both upper extremities was equal and grip strength in both 
upper extremities was equal.  Strength in both lower 
extremities was equal.  The veteran was able to pronate and 
supinate both hands on thighs together or alternatively.  
There were no amputations noted in bilateral upper 
extremities or bilateral lower extremities.  No sensation was 
present with monofilament in bilateral upper extremities and 
no sensation with monofilament was present in the bilateral 
lower extremities.  Strength was 3/5 in bilateral lower 
extremities.  Pulses were 2+ in bilateral dorsalis pedis and 
symmetrical and were 2+ in left radial and 1+ in right 
radial.  The veteran refused to perform any weight bearing 
activities.  The veteran was unable to follow directions to 
perform range of motions of lumbar, thoracic, and cervical 
spine due to excessive somnolence.  There was no deformity of 
the thoracic spine noted to interfere with breathing.  It was 
noted that again, the veteran refused to ambulate for the 
examiner.  The veteran's wife noted that the veteran was able 
to walk around the home approximately 20 to 30 feet at a time 
without any difficulty and with use of a single point cane.  
The examiner noted that no single point cane was present with 
the veteran or his wife.  

The examiner noted that a review of the neurology notes and 
psychiatry notes were at least in line with the examiner's 
findings.  Heart auscultation revealed S1 and S2, regular 
rate and rhythm and no murmur, rub, or gallop.  No carotid 
bruits were auscultated and no jugular venous distention was 
noted bilaterally.  The lungs were clear to auscultation 
bilaterally anteriorly; however, coarse breath sounds were 
noted with sleeping and snoring was also present.  Cranial 
nerves II-XII were grossly intact.  The veteran had limited 
use of the upper extremities bilaterally and decreased 
coordination in both the upper and lower extremities.  Visual 
fields were not intact.  Pupils were equal and reactive to 
light and near reaction was present.  Extraocular eye 
movements were intact.  Funduscopy was suboptimal though red 
reflexes were observed bilaterally.  Graft sites were noted 
to the left upper extremity forearm and biceps areas.  The 
chest burn scar from the upper abdomen up to the neck 
anteriorly only.  The upper extremity skin was intact.  There 
was good capillary refill and sensation in upper extremities 
was not intact with the monofilament.  Sensation in both feet 
with monofilament was not intact.  The skin was intact to 
both feet.  Both feet were warm to the touch.  Dorsalis pedis 
pulses bilaterally were 2+ and symmetrical.  The veteran 
denied any bowel or bladder problems; however, the examiner's 
review of the medical record did indicate that there were 
some problems with the veteran's evacuation abilities.

The examiner noted that the veteran's disability was likely 
due to a combination of factors and/or disease processes to 
include idiopathic Parkinson's disease as determined by 
neurology, cervical myelopathy, peripheral neuropathy, 
history of a burn injury in the past requiring multiple skin 
grafts, diabetic neuropathy, and PTSD.  It was noted that the 
veteran's impairment in mobility and function was at least in 
part secondary to the probable diagnosis of diabetic 
neuropathy.  The sensory and motor impairment was likely 
neuralgia, and as per the veteran's claim it was noted that 
it affected his entire body.  The examiner noted that both 
hands had some atrophy in all of the fingers as evidence by 
the skin on the hands being shiny and there being a decrease 
in the amount of muscle present in the fingers.  No joints 
were being evaluated.

EMG of all four extremities revealed a left peroneal nerve 
lesion - site unspecified and a bilateral ulnar nerve lesion 
- site unspecified.  EMG also found a right median nerve 
lesion at the wrist and bilateral abnormal H - reflexes of 
uncertain significance.  The incomplete right median nerve 
lesion at the wrist was diagnosed as carpal tunnel syndrome.  
The EMG did not find any findings consistent with diabetic 
neuropathy.

At his August 2004 VA examination, the examiner noted that 
the veteran seemed inattentive during the mental status 
examination and effort was questionable at times.  He made 
poor eye contact during the examination, during attempts to 
examine the eyes and watch for nystagmus.  He closed his lids 
forcibly and Bell's phenomenon was visible.  When testing 
visual acuity, he would read only the 20/400 line with either 
eye; however, with both eyes together wearing his corrective 
lenses, he read the 20/25 line without difficulty.  Pupils 
were equal, round and reactive to light when seeing briefly.  
He was uncooperative with funduscopic examination and 
squinched and closed his eyes.  Visual fields were grossly 
full to confrontation.  Extraocular movements appeared full 
when seeing briefly; however, he closed his eyes shut and 
moved his head and stated he was uncomfortable when attempts 
were made to assess eye movements.  Facial sensation and 
expression were roughly symmetrical.  Audition appeared 
intact to voice.  He himself spoke in a loud voice.  He was 
unable, he stated, to feel the tuning fork anywhere on his 
head or body other than over this medsternum.  He did hear 
the tuning fork when it was actively vibrating in place 
adjacent to this ear on both sides at 128

Criteria

A person shall be considered to be in need of a regular aid 
and attendance if such person is so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he: (1) Is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(c).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  Therefore, 
we will consider whether a factual need for aid and 
attendance is establishes pursuant to 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996)

Analysis

The recent VA examinations do not indicate that the veteran 
is blind.  At his August 2004 VA examination, the examiner 
noted that the veteran seemed inattentive during the mental 
status examination and effort was questionable at times.  He 
made poor eye contact during the examination, during attempts 
to examine the eyes and watch for nystagmus.  He closed his 
lids forcibly and Bell's phenomenon was visible.  When 
testing visual acuity, he would read only the 20/400 line 
with either eye; however, with both eyes together wearing his 
corrective lenses, he read the 20/25 line without difficulty.  
Pupils were equal, round and reactive to light when seeing 
briefly.  He was uncooperative with funduscopic examination 
and squinched and closed his eyes.  Visual fields were 
grossly full to confrontation.  Extraocular movements 
appeared full when seeing briefly; however, he closed his 
eyes shut and moved his head and stated he was uncomfortable 
when attempts were made to assess eye movements.  

He is not bedridden inasmuch as he is able to ambulate short 
distances with a cane and even farther with a wheelchair, as 
an April 2004 VA Aid and Attendance examination noted.  

The record does not indicate that the veteran is blind or 
confined to a nursing home or bedridden.  Thus, to prevail, 
the evidence must show that he is so helpless or nearly so 
helpless that he meets the other criteria set forth in 38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); see VAOPGCPREC 21-94.

Although the veteran was able to attend to the wants of 
nature, he was not able to feed himself or dress and undress 
himself.  The veteran also needed assistance in bathing.  The 
veteran did not have the capacity to protect himself from the 
hazards and dangers of the daily environment.  The April 2004 
VA Aid and Attendance examination noted that the veteran 
could not lock or unlock doors, although he could open and 
close them.  He could not turn the stove on or off.  

This evidence supports the claim that the veteran requires 
the assistance of another person to perform the activities of 
daily living, within the meaning of the cited legal 
authority.  Accordingly, special monthly compensation based 
on the need for regular aid and attendance is warranted.




ORDER

An initial rating of 30 percent for the veteran's residuals 
of a traumatic head injury is granted.

An initial rating in excess of 20 percent for diabetes 
mellitus type 2 is denied.

Special monthly compensation based on the need for aid and 
attendance is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


